Citation Nr: 1535953	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-31 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


WITNESSES AT HEARING ON APPEAL

Veteran and his son.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served as a member of the Army of the United States Philippine Scouts from August 1946 to April 1949. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision by the Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines (RO). 

The October 2013 Statement of the Case included the issues of entitlement to service connection for arthritis and for hearing loss.  In his October 2013 Form 9, the Veteran indicated that he was appealing only the issue of service connection for hearing loss. The November 2013 Supplemental Statement of the Case again listed the issue of service connection for arthritis, but went on to state that since it was not included on the Form 9, it was being removed from the pending appeal.  On review, the only issue for consideration is entitlement to service connection for bilateral hearing loss. 

In January 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing is of record.

In April 2014, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

Additional evidence was received since the Veteran filed his substantive appeal in September 2013.  The Veteran has not requested in writing that this additional evidence be reviewed by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may review the additional evidence in the first instance.  See 38 U.S.C.A. § 7105(e) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A bilateral hearing loss disability did not manifest in service, nor did an organic disease of the nervous system manifest to a compensable degree within one year of service discharge.  A bilateral hearing loss disability is unrelated to service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, and an organic disease of the nervous system may not be presumed to have been incurred in service.   38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in March 2013.  The claim was last adjudicated in July 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  A VA examination report, hearing testimony, and lay statements have been associated with the record.  In the January 2014 Board hearing, the Veteran testified that he did not seek treatment for hearing loss.  Thus, there are no post-service treatment records to obtain.  With respect to service treatment records, none are available, as they appear to have been destroyed in a July 1973 fire at the National Personnel Records Center.  Given the absence of service treatment records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In May 2014, VA provided the Veteran with an audiology examination and obtained a medical opinion addressing whether there is any current bilateral hearing loss and if it had its onset during or was caused by active service.  The medical opinion is adequate, as the examination report thoroughly and accurately portrays etiology and the extent of the current bilateral hearing loss disability.  The examination was conducted after a review of the claims file and with a history obtained from the Veteran, and the medical opinion provides detailed reasoning to support its conclusion.  Therefore the Board finds that this examination is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  Moreover, the examination and medical opinion are in substantial compliance with the April 2014 Board remand instructions, which directed the examiner to consider that the Veteran is competent to report his in-service noise exposure and hearing loss symptoms.  As discussed further below, the opinion, taken as a whole, is largely based on the Veteran's self-reported history.  Thus, the examination was conducted in conformance with the remand directives.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

During the hearing, the issue was clkarified and the concept of service connection was explained to the Veteran.  Inquiry was made regarding when it was first noticed and the Veteran's theory of the cause.  In addition, it was established that the Veteran had not sought treatment.  The actions of the Veterans Law Judge supplement VCAA and complies with 38 C.F.R. § 3.103.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran claims that service connection is warranted for a bilateral hearing loss disability.  Specifically, he claims that he was exposed to acoustic trauma while working in a quarry in Okinawa, and by exposure to noise from "firing."  See e.g. Board hearing transcript and VA Form 9.  He contends that he experienced hearing loss problems while in service.  He testified that he did not have any treatment for his hearing loss.  Id.

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, to establish a current hearing loss disability for VA purposes, hearing examination results must meet the standards of 38 C.F.R. § 3.385.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the Board notes that the medical evidence measuring hearing acuity (the May 2014 VA examination) demonstrates the following puretone threshold values in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
65
90
95
LEFT
55
65
65
75
85

The examination report notes that word recognition testing was not appropriate in this Veteran because of language difficulties, cognitive problems, and inconsistent word recognition scores, etc.  The examiner diagnosed the Veteran with sensorineural hearing loss.

The examiner opined, however, that it is not at least as likely as not that bilateral hearing loss is caused by or a result of an event in service.  The examiner reasoned that a review of the C-file and interview of the Veteran shows that his military occupational specialty (MOS) was related to food storage which has a low probability of hazardous noise exposure.  The examiner further reasoned that the Veteran was incidentally involved in the quarry blasting for a week when he arrived on Okinawa.  The examiner noted that the Veteran was involved with the Philippine Army after his service and that his MOS as a mechanic in the Philippine Army has a higher risk of hazardous noise exposure than his service activities.  The examiner concluded that, based on these facts, the conclusion of hearing loss based on the Veteran's service with the New Philippine Scouts could not be made.

As noted above, the Veteran's service treatment records have been determined to have been destroyed by a July 1973 fire at the National Personnel Records Center.  Thus, there are no service treatment records to review.  As such, the Board has carefully considered the benefit of the doubt rule in rendering its decision.  Nonetheless, the Board finds that the preponderance of the evidence is against the claim.

In this regard, the May 2014 VA examination is highly credible and probative.  It was based on a history as reported by the Veteran and a review of the claims file.  The examiner provided detailed reasoning for his conclusion and considered the Veteran's lay statements of hearing loss in service.  The examiner's reasoning that the Veteran was only involved in the blasting operations for one week and that the Veteran's occupation after discharge was more prone to exposing the Veteran to hazardous noise than were his service activities is especially persuasive.

Although the examiner referenced a lack of documentation in his reasoning, (i.e. the Veteran has no documentation of hearing acuity available and there are no documents to prove the blasting and quarrying duties), taking the examination report as a whole, the Board finds that the examiner rendered his opinion based largely upon the Veteran's self-reported history, rather than the lack of documentation of hearing loss or duties connected with blasting and mining.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

In rendering its decision, the Board has considered an October 2014 statement in which the Veteran asserted that "the one who interview[ed him] misunderstood [him]."  In that statement, the Veteran further asserted that when he felt his ear was affected by the blasting and quarrying noise, he sought to be transferred to other duties and that is why he was transferred to food storage.  The Board finds that the term "interview" in this context refers to the Board hearing, because the Veteran has also used the term "interview" in an April 2014 correspondence referring to the January 2014 hearing.

The Board has also considered the Veteran's lay statements that hearing loss occurred during service and continued thereafter.  However, the Board assigns such statements very little probative weight.  In this regard, the statements have been made more than sixty years after service.  Therefore, their accuracy with respect to when symptoms began in relation to the blasting activities, how long symptoms lasted thereafter, whether hearing loss was sensorineural, or even whether hearing loss occurred in the Philippine Army post-service, is suspect.  Additionally, the Veteran testified in the Board hearing that he did not seek treatment for his hearing loss.  This fact also tends to reduce the probative weight of the Veteran's claims.  The probative weight of the Veteran's lay statements are further reduced because the evidence of record indicates that his complaints of hearing loss in service occurred only in his March 2013 claim for compensation and thereafter.  There is no evidence of such complaints being made in the sixty plus years since service separation.

With respect to whether a hearing loss disability manifest to a compensable degree within one year separation from service, the Board finds the Veteran's lay statements are not competent evidence.  The determination of whether hearing loss meets VA standards to qualify as a hearing loss disability is not something capable of lay observation.  Furthermore, there is no indication that the Veteran is reporting a contemporaneous diagnosis that any prior hearing loss examination results met VA threshold standards, and, the symptoms he has reported regarding the one-year presumptive period after service are not supported by later medical professional testing.  Accordingly, the Veteran's lay statements are not competent evidence of a hearing loss disability to a compensable degree within one year of separation from service.  

The Board has further considered the April 2013 lay statement of longtime neighbors M.A.R. and R.S.  In the statement, the neighbors assert that they know the Veteran very well, and know of his deafness problem because they have regular conversations with him.  This statement supports a current hearing loss disability.  However, it does not indicate when the Veteran's hearing loss began.  Accordingly, the Board assigns the statement minimal probative weight with respect to establishing that his current hearing loss disability began in service or continued since separation from service.

For the foregoing reasons, the preponderance of evidence is against a finding of service connection for right ear and left hear hearing loss.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.





ORDER

Service connection for a bilateral hearing loss disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


